DETAILED ACTION
This Office Action is in response to the submission filed on 07/13/2020.  Currently, claims 1, 3-14 and 21-24 have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.
Response to Arguments
Applicant's arguments filed 07/13/20 have been fully considered and they are persuasive.  Specifically, Applicant cancelled claim 15, and brought in a narrower version of its teachings (in some respects) into claim 1.  Now requiring the transistor to be specifically a controller for power for the head cell.  Hence, a new (different) rejection was written using the old references.  The biggest change is to how the Atkinson reference is applied and the obviousness statements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13 & 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2016/0085897) by Jeong in view of (US-2017/0185096) and Atkinson et al (“Atkinson”).
Regarding claim 1, Jeong discloses in FIGs. 7-11 and related text, e.g., a semiconductor device, comprising: 
a first hard macro (HM1); 
a second hard macro (HM2) spaced apart from the first hard macro in a first direction (horizontal) by a first distance; 
a head cell (HM3; “head cell” is a generic term; hence, HM3 reads on it) disposed in a standard cell area (460/470/480) between the first hard macro and the second hard macro (see FIG. 7); 
a plurality of first ending cells (par. 13; “In at least one example embodiment, the row-directional width of each cell row of the standard cell area … of end cells at both sides of the standard cell area”; also see FIGs. 8-10, FC_L/R; as par. 13 makes clear there can be “end cells” at both ends of every single standard cell row; hence, any number of “first ending cells” are present, at the end of each and every row, for example, or not; it is optional; in the instant case, say, on left end of 470/480/490, all of which are adjacent 420) disposed in the standard cell area adjacent to the first hard macro; and 
a plurality of second ending cells (same as above, but on the right ends of 470/480/490) disposed in the standard cell area adjacent to the second hard macro, 
wherein the head cell does not overlap the plurality of first ending cells and the plurality of second ending cells (440 does not overlap any of the cell).
comprising a transistor configured to control whether a power supply voltage is applied to the first hard macro according to a control signal applied to a gate of the transistor.
Jeong also does not explicitly state “wherein the head cell is interposed among the plurality of first ending cells adjacent the first hard macro, and wherein a first number of the plurality of first ending cells is smaller than a second number of the plurality of second ending cells.”

To elaborate briefly on the above, Jeong teaches a free arrangement of parts (see FIG. 5, step 120 and related text; first of all, the arrangement shown in FIG. 7 and similar is only an example; so per Jeong’s teachings, all the HM1-4 could be anywhere, with or without space next to each other; FIG. 7 just does not explicitly state such an arrangement; second of all, the arrangement shown in FIG. 7 shows the HM1-4 of roughly similar sizes; again, this is just an example and Jeong reference is not limited in that way; some could be much larger (HM1) and others smaller).

Atkinson discloses in FIG. 1 and related text, e.g., head cell (again, it is a generic term; but, see FIG. 3, 25A; it reads on head cell; the insides are shown in FIG. 5) comprising a transistor (88B) configured to control whether a power supply voltage (VREG0 in FIGs 3 & 5) is applied to the first hard macro (see FIG. 3, 19; “other circuitry”; could be “first hard macro”; could be anything really; as description says [Wingdings font/0xE0] “other circuitry”, so applicable to all circuitry)  according to a control signal applied to a gate of the transistor (PCAS_VBUS; applied to gate of 88B; see par. 51 for description of what PCAS_VBUS does; it specifically is used to 1) regulate 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Jeong with “the head cell comprising a transistor configured to control whether a power supply voltage is applied to the first hard macro according to a control signal applied to a gate of the transistor” as taught by Atkinson, and with “wherein the head cell is interposed among the plurality of first ending cells adjacent the first hard macro”, in order to provide for various power values, depending on particular needs of attached circuitry (see par. 49) and also to provide a regulated output voltage for such a specific need (pars. 49-51), and since rearrangement of parts is considered obvious to POSITA (MPEP 2144.04), and therefore where a small HM3 is located right next to large HM1, is within (1) the teachings of Jeong, as was explained above [Wingdings font/0xE0] placements and sizes in FIG. 7 are examples only, and (2) within the ability of POSITA), respectively.

When “wherein the head cell is interposed among the plurality of first ending cells adjacent the first hard macro” is applied to device of Jeong and Atkinson, it will result in “wherein a first number of the plurality of first ending cells is smaller than a second number of the plurality of second ending cells”, since to total number of cells next to HM1 would be reduced, due to presence of HM3 right next to it.

Regarding claim 11, the combined device of Jeong and Atkinson disclose in cited figures and related text, e.g., wherein each of the plurality of first ending cells and the head cell 
Regarding claim 12, the combined device of Jeong and Atkinson disclose in cited figures and related text, e.g., wherein each of the plurality of first ending cells and the head cell are directly adjacent the first hard macro along the first direction, and wherein each of the plurality of second ending cells is directly adjacent the second hard macro along the first direction (see above rejections of claim 2 & 11, regarding relative rearrangement and placements of parts; same logic applies; all limitations are taught for the same reasons as above).
Regarding claim 13, the combined device of Jeong and Atkinson disclose in cited figures and related text, e.g., wherein each of the plurality of first ending cells is spaced apart from the first hard macro in the first direction by a first gap and disposed along a second direction crossing the first direction (as explained above, see S130, the halo step), wherein each of the plurality of second ending cells is spaced apart from the second hard macro in the first direction by a second gap (again, as explained above, see S130, the halo step; gap can be same or different, per Jeong; he does not limit it that way) and disposed along the second direction.
Regarding claim 21, the combined device of Jeong and Atkinson disclose in cited figures and related text, e.g., wherein the plurality of first ending cells adjacent the first hard 
Regarding claim 22, the combined device of Jeong and Atkinson disclose in cited figures and related text, e.g., a semiconductor device, comprising: 
a first hard macro (see claim 1); 
a second hard macro spaced apart from the first hard macro in a first direction by a first distance (see claim 1); 
a head cell disposed in a standard cell area between the first hard macro and the second hard macro, the head cell comprising a transistor configured to control whether a power supply voltage is applied to the first hard macro according to a control signal applied to a gate of the transistor (see claim 1); 
a plurality of first ending cells disposed in the standard cell area adjacent to the first hard macro (see claim 1); and 
a plurality of second ending cells disposed in the standard cell area adjacent to the second hard macro (see claim 1), 
wherein the head cell is interposed among the plurality of first ending cells adjacent the first hard macro, and does not overlap the plurality of first ending cells and the plurality of second ending cells (see claim 1), 
wherein each of the plurality of first ending cells is disposed along a second direction crossing the first direction, wherein each of the plurality of second ending cells is disposed along the second direction (see claim 21), and 
wherein a first number of the plurality of first ending cells is less than a second number of the plurality of second ending cells (see claim 1).
Regarding claim 23, the combined device of Jeong and Atkinson disclose in cited figures and related text, e.g., wherein the plurality of first ending cells adjacent the first hard macro and the head cell are disposed along the second direction (see rejection of claim 21; vertical arrangement is shown in prior art, and is at the very least obvious given the explicit teachings).
Regarding claim 24, the combined device of Jeong and Atkinson disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter, except wherein the transistor is further configured to electrically connect the power supply voltage to the first hard macro based on the control signal being a low signal, and electrically isolate the power supply voltage from the first hard macro based on the control signal being a high signal.

To elaborate briefly on the above, the regulator transistor 88B in FIG. 5 of Atkinson is an NMOS transistor (the arrow part of the symbol is pointing inward, which makes it NMOS; for example of PMOS, see 121 [Wingdings font/0xE0] arrow is pointing outward).  As is notoriously well-known to anyone who took first Circuits course of Bachelor in Electrical Engineering (1st year course in BSEE program, typically), the NMOS works in the opposite way to what claim 1 requires.  It electrically isolates when signal is low; it electrically connects when signal is high.  To summarize, Applicant’s claim requires transistor 88B to be PMOS (which works in opposite fashion to NMOS; i.e., exactly like the claim requires) instead of NMOS.

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Jeong and Atkinson with “using PMOS circuitry instead of NMOS circuitry in voltage regulation”, as a matter of obvious design choice (the basic designer’s choice and preference, in a particular situation; all of the above can be easily verified by reading a Wiki; the technology is so old; hence, whether NMOS circuitry is used, or its inverse PMOS circuitry?  Just a matter of preference of a designer [Wingdings font/0xE0] Complementary MOS technology by design allows use of either; again, this all is a Wiki-level and 1st year of BSEE-level information; meaning, it is way below level of POSITA).

When PMOS circuitry is used instead of NMOS circuitry in the Atkinson’s FIG. 5, it will result in “wherein the transistor is further configured to electrically connect the power supply voltage to the first hard macro based on the control signal being a low signal, and electrically isolate the power supply voltage from the first hard macro based on the control signal being a high signal”, since PMOS circuitry functions in the fashion opposite to NMOS circuitry and therefore, functions in claimed matter.

Claims 3-5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2016/0085897) by Jeong in view of (US-2017/0185096) by Atkinson et al (“Atkinson”) as applied to claim(s) above, and further in view of (US-2017/0185096) by Shimbo.
Regarding claim 3, Jeong and Atkinson disclose substantially the entire claimed structure as recited in claims 1 & 2, except wherein each of the plurality of first ending cells and each of the plurality of second ending cells are configured to operate as one or more of an ending capacitor, a dummy cell and a well-tie (Jeong is silent about function of his row ending cells).
Shimbo discloses in FIGs. 6A-B and related text, e.g., wherein each of the plurality of first ending cells and each of the plurality of second ending cells (35; located at both ends of rows 10A-E) are configured to operate as one or more of an ending capacitor, a dummy cell and a well-tie (35, shown in detail in FIG. 6B is an antenna cell; please note that it shows a well-tie with no output connections; therefore, an antenna cell is both a well-tie (since well is tied) and dummy cell (since it is not connected to outside circuit through signals, only power/ground), by definition).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Jeong and Atkinson with “wherein each of the plurality of first ending cells and each of the plurality of second ending cells are configured to operate as one or more of an ending capacitor, a dummy cell and a well-tie” as taught by Shimbo, in order to avoid electrical issues, as described by Shimbo in par. 4.
Regarding claim 4, the combined device of Jeong, Atkinson and Shimbo disclose in cited figures and related text, e.g., wherein each of the plurality of second ending cells is configured to operate as a dummy cell and each of the plurality of first ending cells is configured to operate as a well-tie or the well-tie and one or more of an ending capacitor and a dummy cell (see rejection of claim 3; same logic applies, and combination of reference works for the same reasons).
Regarding claim 5, the combined device of Jeong, Atkinson and Shimbo disclose in cited figures and related text, e.g., wherein each of the plurality of first ending cells is configured to operate as a dummy cell and each of the plurality of second ending cells is configured to 
Regarding claim 14, the combined device of Jeong, Atkinson and Shimbo disclose in cited figures and related text, e.g., wherein each of the plurality of first ending cells and each of the plurality of second ending cells are configured to operate as a dummy cell (see rejection of claim 3 above; same logic applies here and for the same reasons).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2016/0085897) by Jeong in view of (US-2017/0185096) by Atkinson et al (“Atkinson”) as applied to claim(s) above, and further in view of (US-2018/0293344) by Hosmani et al (“Hosmani”).
Regarding claim 6 Jeong and Atkinson disclose substantially the entire claimed structure as recited in claims 1, but does not explicitly state furthering comprising: a first shielding pattern adjacent a first edge of the first hard macro, the first shielding pattern being arranged in a second direction crossing the first direction, the first edge of the first hard macro being adjacent the plurality of first ending cells; and a second shielding pattern adjacent a second edge of the second hard macro, the second shielding pattern being arranged in the second direction, the second edge of the second hard macro being adjacent the plurality of second ending cells.
To elaborate briefly on the above, Jeong most likely inherently includes the above limitations.  Basically, Power and Ground mesh lines (vertical and horizontal) are included virtually always in place-and-route designs, and they also function as shield, since power and 
Hosmani discloses in pars. 17-18 and related text, e.g., that “In various representative aspects, the disclosed cell-based power grid (PG) architecture uses metal only PG cells within a hard-coded circuit macro ("hard macro"). In one aspect, a hard-coded circuit macro is a part of a circuit system The PG cell structure is highly configurable to allow trades between voltage drop and routability. In contrast to a uniform power grid architecture with an array of vertical and horizontal conductive lines, the cell-based power grid architecture may employ metal only PG cells with optimized characteristics as fundamental building blocks.”  In other words, the above limitations teach any number of “shielding patterns” for each of the hard macro cells.  These patterns are vertical and horizontal both.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Jeong and Atkinson with “vertical and horizontal power and ground conductive lines” as taught by Hosmani, in order to have a functioning macro cell, otherwise it would be unpowered and non-functioning (again, likely inherent in Jeong; just not shown).
When these teachings of Hosmani are applied to device of Jeong and Atkinson, it will result in “a first shielding pattern adjacent a first edge of the first hard macro (Hosmani teaches a grid of power/ground inside and outside of “hard macros”; hence, any number of “first shielding patterns” would be present), the first shielding pattern being arranged in a second direction crossing the first direction (Hosmani teaches both vertical and horizontal), the first edge of the first hard macro being adjacent the plurality of first ending cells (as was explained in rejection of claim 1); and a second shielding pattern adjacent a second edge of the second hard 
Regarding claim 7, the combined device of Jeong, Atkinson and Hosmani disclose in cited figures and related text, e.g., wherein the first shielding pattern is disposed within the first hard macro or is disposed to cross the plurality of first ending cells and the head cell (as was explained in rejection of claim 6, Hosmani teaches outside and inside both; thus meeting limitations).
Regarding claim 8, the combined device of Jeong, Atkinson and Hosmani disclose in cited figures and related text, e.g., wherein the second shielding pattern is disposed within the second hard macro or is disposed to cross the plurality of second ending cells (as was explained above in rejection of claim 6, Hosmani teaches outside and inside both; thus meeting limitations).
Regarding claim 9, the combined device of Jeong, Atkinson and Hosmani disclose in cited figures and related text, e.g., wherein the first shielding pattern is disposed within the first hard macro and the second shielding pattern is disposed within the second hard macro (as was explained in rejection of claim 6, Hosmani teaches patterns everywhere; thus meeting limitations).
Regarding claim 10, the combined device of Jeong, Atkinson and Hosmani disclose in cited figures and related text, e.g., further comprising: a third shielding pattern disposed to cross the plurality of first ending cells and the head cell, the third shielding pattern extending in the second direction (first of all, Hosmani teaches putting power ground grid everywhere; second of all, specifically putting them over the “ending cells”, “well ties” and “dummy cells” is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/10/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894